Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks in the response filed July 19, 2021.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Status
Claims 1 – 19, 21 – 22, 25 – 27, 31 – 44, 48, 51 – 53, 55, 57, 59 – 66 and 69 – 75 are pending.  Claims 4, 5, 22, 25, 26, 31, 36, 48, 51 – 53, 55, 57, 59 – 66, 72 and 

Priority
This application, 16/078,929, filed 08/22/2018 is a 371 (national stage entry) of PCT/US2017/019266, International Filing Date 02/24/2017.  PCT/US2017/019266 claims priority from provisional application 62/299,290, filed 02/24/2016.

Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 19, 21, 27, 32 – 35, 37, 38, 69 and 73 remain rejected under 35 U.S.C. 103 as being unpatentable over Mavlyutov et al. in Molecular Vision; 17:1034 – 1043 (2011) in view of Smith et al. in Invest Ophthalmol Vis Sci. 2008;49: 4154–4161 (IDS dated 9/8/2020; NPL Cite No. 72), Salhom et al. in Molecular Psychiatry (2013) 18, 12—14; NCT02006472_Safety And Efficacy of Pridopidine in Patients with Huntington’s Disease at www.clinical 16trials.gov/ct2/show/NCT02006472 (2013) and Ponten et al. in European Journal of Pharmacology 698 (2013) 278–285.
Mavlyutov teaches mice deficient in the sigma-1 receptor (σR1) exhibit a faster retinal ganglion cell (RGC) death in σR1-knockout mice (Sigmar1−/−) compared to wild-type mice under the stresses caused by optic nerve crush (Abstract).  
Mavlyutov teaches a possible neuroprotective function of the σR1 has attracted growing interest and that some σR1 agonists have been shown to attenuate neuronal loss in the brain upon acute neurodegeneration and also to promote neurite outgrowth of PC12 cells and motoneurons (page 1034).  Mavlyutov teaches σR1 ligand-activated protective effects have also been explored in the mouse and rat retinas, where the presence of the σR1 mRNA and its expression have been reported (page 1034).
Mavlyutov cautions that although a variety of small molecules are known to bind the σR1, and some of them have been used for pharmacological interventions of disease states, it is known that the σR1 ligands can also bind to other receptors, wherein even the highly σR1-selective ligands (+)-pentazocine and (+)-SKF-10047 have alternative targets (page 1035).  Mavlyutov teaches that the complexity of drug-target interactions often confounds the specificity and underlying mechanisms of cellular or physiologic responses elicited by σR1 ligands making it especially important to define a σR1-specific protective function (page 1035).
Mavlyutov teaches because under certain stress conditions, significant differences in motor activities between the Sigmar1−/− and wild-type (WT) have been observed they examined stresses in retinal ganglion cells in Sigmar1−/− and WT mice retinal neurodegeneration in vivo by applying optic nerve crush, which is an established 
Mavlyutov teaches a comparison of cell loss in the ganglion cell layer of Sigmar1−/− and WT mice revealed a greater degree of ganglion cell death in the absence of the σR1, demonstrating the σR1-specific protection against cell death. Moreover, a high abundance of the σR1 in the retina also supports the σR1 as a potential target for treating neurodegenerative retinal diseases.  Importantly, the current study confirms that the σR1 is a bona fide in vivo target that attenuates stress-induced retinal ganglion cell death (page 1040).
Mavlyutov teaches activation of the σR1 using highly selective drugs may provide a practical approach to alleviating retinal neurodegeneration; their data is consistent with previous pharmacological studies using σR1 agonists and supports the idea that the σR1 is a promising therapeutic target for neurodegenerative retinal diseases, such as glaucoma (instant Claims 1, 3 and 6).  Further, Mavlyutov teaches since optic nerve crush specifically triggers ganglion cell death that resembles apoptosis in glaucoma—a major cause of blindness—the current study suggests that the σR1 may be a potential target for developing new therapies for treating this eye disease. (Reasonably construed as suggesting treatment in a human patient; Abstract, pages 1040, 1041).
Mavlyutov teaches that in view of the data showing the neuroprotective effect of the σR1 in the optic nerve crush model which resembles glaucoma, the use of highly selective σR1 drugs may provide a practical approach to alleviating retinal neurodegeneration.  

Smith teaches the neuroprotective properties of the sigma receptor 1 (σR1) ligand, (+)-pentazocine in an in vivo model of retinal neurodegeneration.  Smith teaches sustained (+)-pentazocine treatment (22 weeks, i.p. injection, 0.5 or 1.0 mg/kg) in an in vivo model of retinal degeneration conferred signiﬁcant neuroprotection in spontaneously diabetic Ins2Akita/+ compared to wild-type mice, reduced evidence of oxidative stress, and preserved retinal architecture, suggesting that σR1 ligands are promising therapeutic agents for intervention in neurodegenerative diseases of the retina (Abstract, page 4154).  
Smith teaches previous studies demonstrated that treatment of cells with (+)-pentazocine, a highly-speciﬁc σR1 ligand, led to marked attenuation of cell death induced by the excitotoxins glutamate and homocysteine suggesting that in vivo neurodegenerative diseases of the retina, such as glaucoma (instant Claims 1, 3 and 6) and diabetic retinopathy, which result in progressive loss of retinal neurons, may be amenable to treatment with σR1 ligands (page 4154). 
Smith teaches promising results in work involving acute injury-induced models in rat retina and new forms of (alternative) σR1 ligands suggest that σR1 is a very attractive target for therapeutic intervention of retinal disease but that it remains to be determined whether other models of spontaneously arising non-acute retinal 
Smith teaches the neuroprotective effect of a selective σR1 agonist in an in vivo model of retinal neurodegeneration also does not teach administration of pridopidine to treat a neurodegenerative eye disease.
Sahlholm teaches the dopamine stabilizer compound ACR16 (also known as pridopidine or Huntexil)) displays nanomolar afﬁnities at the σ-1 receptor (69.7 and 81.7 nM in HEK293 cells and rat dorsal striatum, respectively; Table 1); wherein the affinity appears to be indistinguishable from structurally related compounds. e.g. (+)-3-PPP, a ligand widely used to study σ-1 receptor.  Sahlholm teaches the high affinity of so-called “dopaminergic stabilizers” raises the question whether some of the in vivo effects of dopaminergic stabilizers might in fact be mediated by σ-1 receptors.  As disclosed in Ponten (page 279, 2.2 Drugs), Huntexil appears synonymous with pridopidine hydrochloride (instant Claim 18).
As noted above with Mavlyutov, neither Smith nor Sahlholm teach administration of pridopidine to treat a neurodegenerative eye disease; nor does any of these references explicitly suggest the dose range recited in the instant claims.
NCT02006472 teaches a Phase 2 clinical trial to evaluate the safety and efficacy of pridopidine vs placebo in patients with Huntington’s Disease for at least 26 weeks (instant Claim 37).  NCT02006472 teaches experimental doses of pridopidine (22.5 mg and 45 mg capsules; i.e. oral, systemic; instant Claim 21) range from 45 mg to 112.5 mg twice daily (i.e. 90 to 225 mg daily; instant Claims 32 – 35).  The dose range taught in NCT02006472 substantially overlaps with the range recited in instant Claim 1.  
prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to systemically administer a σ-1 receptor agonist to treat a patient having glaucoma.  One would have been motivated to do so with a reasoanble expectation of success because 1) Mavlyutov validates the σ-1 receptor as mediating the neuroprotective effect retinal ganglion cells in an animal model related to glaucoma, and 2) Smith teaches administration of the selective σ-1 receptor agonist (+)-pentazocine confers neuroprotective properties in an in vivo model of retinal neurodegeneration  suggesting that neurodegenerative diseases of the retina such as glaucoma and diabetic retinopathy, which result in progressive loss of retinal neurons, may be amenable to treatment with σR1 ligands.  
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to administer pridopidine to treat a patient having glaucoma.  One would have been motivated to do so because Sahlholm teaches the dopamine stabilizer compound ACR16 (pridopidine) displays nanomolar afﬁnities at the σ-1 receptor and is highly selective (see also Ponten et al., Table 1, for additional evidence of the high selectivity of pridopidine for the σ-1 receptor).  
Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to administer pridopidine to treat a patient having glaucoma at doses of 90 to 225 mg daily (a range that overlaps with the instantly claimed dose range).  One would have been motivated to do so with a reasonable expectation of success because NCT02006472 teaches said dose range has been used to evaluate the safety and efficacy of pridopidine clinically in patients with Huntington’s Disease.  

As discussed in MPEP 2144.05 (II): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants have not demonstrated any unexpected or unusual results, which accrue from the instantly claimed dose range for the treatment of patients having  a neurodegenerative eye disease such as glaucoma.  
The combination of references are silent with respect to the functional outcomes recited in instant claims 2 and 7 – 17 following administration to a subject having the elected neurodegenerative eye disease glaucoma.  However, because the combination of Mavlyutov, Smith, Sahlholm and NCT02006472 render obvious a method of treating glaucoma comprising administering pridopidine at doses that fall within the scope of those recited in amended instant Claims 1 and 27 any functional outcomes that accrue following administering the same compound (pridopidine) at the same dose range to the same patient population (subjects having glaucoma) would necessarily result in the outcomes of instant claims 7 – 17, absent evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the 
In the instant case, the burden is shifted to Applicant to prove that the method of Mavlyutov, Smith, Sahlholm and NCT02006472 would not result in the outcomes of instant claims 2 and 7 – 17.
Claims 39 – 44 remain rejected under 35 U.S.C. 103 as being unpatentable over Mueller (Neuroprotective Properties of Sigma-1 Receptor in Glaucoma, 1 May 2014, https://digitalcommons.hsc.unt.edu/cgi/viewcontent.cgi?article=1758& context=theses) in view of Sahlholm et al. in Psychopharmacology, 2015, 232, 3443-3453, and Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007), as applied to Claims 1 – 3, 6 – 19, 21, 27, 32 – 35, 37, 38, 69 and 73 above, further in view of Gutman et al. in US 20030149294 (published 7 August 2003).
As discussed above the combination of Mavlyutov, Smith, Sahlholm and NCT02006472 renders obvious a method of treating glaucoma in a patient comprising administration of pridopidine.
The combination of references does not teach administration of latanoprost.
Gutman et al. teach a method for the preparation of the anti-glaucoma drug latanoprost in good yield, large amounts, and deS1Red purity (abstract; instant claims 39-43).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have administered pridopidine for treatment of glaucoma in combination with latanoprost. One would have been motivated to do so as Mavlyutov, Smith, Sahlholm and NCT02006472 renders obvious treatment of glaucoma with 
Also See: MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). As such it would have been obvious to have combined the pridopidine and latanoprost into a single fixed-dose combination as required by instant claim 44.

Response to Arguments
1)  Applicant argues (Remarks, pages 9 – 11):
Mavlyutov teaches the involvement of the Sigma-1 receptor (S1R) in retinal neurodegeneration and suggests (but does not exemplify) the use of a S1R agonist for the treatment of glaucoma. Smith teaches the treatment of retinal neurodegeneration in a rodent model by administering the S1R agonist pentazocine (PTZ). However, neither Mavlyutov nor Smith mention pridopidine or suggest its use to treat neurodegenerative disease, see page 7 of the Office Action. What the references teach and suggest is that PTZ may treat neurodegenerative disease, but this is not the claimed subject matter. 
The examiner readily acknowledges that: "Mavlyutov does not teach a method administering pridopidine, nor does Mavlyutov suggest a dose range. 

As noted above with Mavlyutov, neither Smith nor Sahlholm teach administration of pridopidine to treat a neurodegenerative eye disease; nor does any of these references explicitly suggest the dose range recited in the instant claims."

Nevertheless, the examiner generalizes the teachings of Mavlyutov and Smith to treating glaucoma with any S1R agonist. However, the examiner's generalization goes too far, as the recited subject matter must be suggested. The examiner's generalization is an extended line of unproven research that speculates about the effect of an entire group of compounds.
 
As mentioned above, Smith teaches the treatment of retinal neurodegeneration in a rodent model by administering pentazocine (PTZ). Importantly, the S1R agonist PTZ is a non- selective S1R agonist. PTZ has a binding affinity to the S1R with Ki=4lnM (Hiramatsu, M., & Hoshino, T. (2005). Improvement of memory impairment by (+)- and (-)-pentazocine via sigma, but not kappa opioid receptors. Brain Research, 1057(1-2), 72-80). However, PTZ 

On the contrary, pridopidine demonstrates high selectivity towards the S1R. Pridopidine has 28x-fold higher selectivity for the S1R compared to the adrenergic a2c and the APPLICANT(S): RUSS, Hermann KurtSERIAL NO.:16/078,929FILED:August 22, 2018Page 10dopamine D3 receptors and ~500-fold higher selectivity compared to the dopamine D2 receptor (Table 1 and Johnston et al, 2019).
 
Table 1: Pridopidine Binding Affinity and Selectivity to CNS Receptors 

    PNG
    media_image1.png
    392
    738
    media_image1.png
    Greyscale
 
As recognized by the examiner, Mavlyutov teaches that "a variety of small molecules are known to bind to the S1R, and some of them have been used for pharmacological interventions of disease states, such as depression. However, it is known that the S1R ligands can also bind to other receptors." (Mavlyutov p. 1034). 

Sahlholm teaches that pridopidine is a high-affinity S1R agonist. Sahlholm discloses that the S1R receptor is a pharmacological target for the treatment of a laundry list of several different neurological and psychiatric disorders such as dyskinesia, schizophrenia, drug addiction and depression. However, in this laundry list, Sahlholm does not mention nor disclose eye disease. The combination with Sahlholm demonstrates the uncertainty of the extrapolation as Sahlholm uses the S1R for other indications. 

NCT02006472 teaches the use of a range of pridopidine doses for the treatment of motor symptoms in Huntington's Disease (HD). 

Neither Sahlholm nor NCT02006472 mention retinal neurodegeneration or glaucoma. 
Mavlyutov teaches that the "... complexity of drug-target interactions often confounds the specificity and underlying mechanisms of cellular or physiologic response elicited by S1R ligands." (Id., p.103 5), and therefore the field is unpredictable. In other words, simply because APPLICANT(S): RUSS, Hermann KurtSERIAL NO.:16/078,929FILED:August 22, 2018Page 11PTZ, a non-selective S1R agonist, demonstrates neuroprotective effects in retinal cells does not mean that other S1R ligands will demonstrate similar effects. Thus, Mavlyutov teaches that the effects of a drug cannot be predicted based solely on its known affinity to the S1R. Mavlyutov further suggests that the reason for this unpredictability can be due to low-affinity binding of additional targets, which lowers the selectivity for the S1R. 
The examiner acknowledges these teachings by Mavlyutov.
 

 
However, as disclosed by Mavlyutov and acknowledged by the examiner: not all S1R agonists are similar and not all S1Rs act similarly. Applicants below provide data to show that it is well known that S1R agonists can behave differently: some S1R agonists do not have any beneficial effects on retinal neurodegeneration and glaucoma, and some even are shown to worsen retinal neurodegeneration and glaucoma. 

In response, it is first noted that Applicant’s analysis with respect to the Smith reference (“APPLICANT(S): RUSS, Hermann KurtSERIAL NO.:16/078,929FILED:August 22, 2018Page 11PTZ, a non-selective S1R agonist, demonstrates neuroprotective effects in retinal cells does not mean that other S1R ligands will demonstrate similar effects”) is flawed, because, as discussed in the maintained 103(a) rejection, Smith (a secondary reference) is cited for teaching that the potent sigma-1 receptor agonist, pentazocine, effectively treats retinal neurodegeneration in a rodent model, and thus supports the teachings of Mavlyutov, the primary reference, which teaches, using a Sigmar1−/− mouse model, that the σR1 (S1R) is a bona fide in vivo therapeutic target for neurodegenerative retinal diseases.   
Applicant’s argument that the results of Smith cannot be generalized to all S1R ligands, specifically, the claimed S1R ligand pridopidine, because pentazocine is a non-specific ligand (i.e. the “complexity of drug-target interactions often confounds the specificity and underlying mechanisms of cellular or physiologic response elicited by S1R ligands, and therefore the field is unpredictable”), fails to render the claimed invention non-obvious because, as shown below, Applicant’s argument cites Smith out of context, and second, Mavlyutov explicitly “cautions that although a variety of small molecules are known to bind the σR1, and some of them have been used for pharmacological interventions of disease states, it is known that the σR1 ligands can even the highly σR1-selective ligands (+)-pentazocine and (+)-SKF-10047 have alternative targets”, and “the complexity of drug-target interactions often confounds the specificity and underlying mechanisms of cellular or physiologic responses elicited by σR1 ligands making it especially important to define a σR1-specific protective function”.
As such, the skilled artisan would have reasonably concluded that Mavlyutov not only demonstrated the importance the σR1 (S1R) as a bona fide therapeutic target for neurodegenerative retinal diseases, but also that Mavlyutov advocates the use of highly selective σR1- ligands to define a σR1-specific protective function.  In brief, the teachings of Mavlyutov and Smith would have motivated one of ordinary skill in the art to administer σR1- ligands that exhibit the highest selectivity (in order to minimize undesired drug-target interactions) to treat a neurodegenerative retinal disease.
Applicant’s arguments directed to the Sahlholm reference are not persuasive because Sahlholm (as evidenced by Ponten) is cited as prior art establishing that one of ordinary skill would have been motivated to select and administer pridopidine to treat neurodegenerative retinal disease in view of its known σR1 (S1R) selectivity and potency.  
In response to applicant's argument that “Sahlholm does not mention nor disclose eye disease”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 
In summary, although Applicant’s arguments have been carefully considered, they are not found to be persuasive because irrespective of whether all S1R agonists are “the same”, there is a) clear evidence that the sigma 1 receptor has specific neuroprotective function (Mavlyutov), b) evidence that a known potent and selective σR1- ligand (pentazocine) effectively treats retinal neurodegeneration in a rodent model (Smith) and c) motivation to optimize the method rendered obvious by Mavlyutov and Smith to administer highly selective S1R agonists in order to minimize undesirable drug-target interactions.
2)  Applicant argues (Remarks, pages 11 – 12):
Not all S1R agonists demonstrate neuroprotective effects in preclinical studies 
The effects of the S1R agonists SA4503 (Ki=4.63 nM) and PRE-084 (Ki=2.2 nM) on retinal degeneration was assessed in Rd10 mice. Rd10 mice have a severe form of retinal neuropathy, which is manifested in disrupted retinal architecture and decreased visual acuity due to photoreceptor cell (PRC) loss. The number of PRCs in the outer retina of rd10 mice is greatly diminished. Treatment of rd10 mice with SA4503 (1 mg/kg, i.p.) or PRE-084 (0.5 mg/kg, i.p.) had no effect on PRC number in the outer retina of rd10 mice (Wang et al. 2020). 

Other S1R agonists similarly show deleterious effects in the visual system of goldfish, which is used as a model to study retinal regeneration. Following optic nerve injury, retinal explants are extracted and assessed for neurite outgrowth. Untreated retinal explants demonstrate neurite regeneration after 5 and 10 days in culture, indicating an inherent ability to regenerate. The S1R agonist imipramine (Ki=383 nM,) inhibits neuritic outgrowth from the explant by 50% and 30% at the 5 and 10 day time points, respectively (both p<0.05). Similarly, APPLICANT(S): RUSS, Hermann KurtSERIAL NO.:16/078,929FILED:August 22, 2018Page 12the S1R agonist citalopram (Ki=292 nM) inhibits neuritic outgrowth by ~50% at both time points (p<0.05) (Lima, Matus, and Urbina 1994).
 
These data indicate that some S1R agonists have deleterious effects on retinal neurons and are thus not neuroprotective as suggested by the examiner. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains (Emphasis added).

Accordingly, the results of Wang are not material to whether the claimed invention would have been prima facie obvious, because said results were not known to one of ordinary skill in the art before the effective filing date of the claimed invention.
Second, while the results of Lima, Matus, and Urbina are acknowledged they are not found to be persuasive because, at very least, said results are in conflict with Arguments made by Applicant supra regarding off-target drug interactions which would motivate one of ordinary skill to select and administer the most selective, potent S1R agonist compound.  
In the present case, while each of imipramine and citalopram are recognized in the prior art as displaying some affinity for the sigma 1 receptor (S1R), each of these compounds are well known as antidepressants and, as disclosed by Owens et al. in The Journal of Pharmacology and Experimental Therapeutics 283(3), 1305 – 1322 (1997), exhibit far greater potency for the serotonin (SERT) receptor (Table 3) and thus are properly characterized, at best, as highly non-selective sigma receptor agonists.  Accordingly, one of ordinary skill in the art would not conclude that activity at the sigma 
3)  Applicant argues (Remarks, pages 12 – 13):
Some S1R agonists can cause or aggravate glaucoma in humans 
Clinical evidence further supports the Applicant's assertion that not all S1R agonists confer a beneficial effect in glaucoma. In fact, some can exacerbate or even cause glaucoma, as detailed below.

For example, the S1R agonist fluvoxamine (Ki=17 nM), commonly used as an antidepressant, was reported to aggravate glaucoma. In a case study, a 64-year-old woman with narrow-angle glaucoma demonstrated worsening of glaucoma symptoms two months after initiating fluvoxamine treatment (50 mg/day) to alleviate depression. The symptoms disappeared two days after withdrawal of the drug, showing a relationship between fluvoxamine and aggravation of glaucoma. The authors thus conclude that "fluvoxamine should be considered as a drug that can induce or aggravate narrow-angle glaucoma" (Jimenez- Jimenez 2001). 

Similarly, the S1R agonist fluoxetine (Ki= 191.2 nM) can cause glaucoma, as detailed in a case study. A 35-year-old male receiving 20 mg/day fluoxetine for the treatment of depression developed glaucoma after 5 weeks of treatment, demonstrating symptoms including headache, blurred vision, far-sightedness, and rainbow-colored halos. The drug was withdrawn, and symptoms subsided over the ensuing 48 hours. The author concludes that the adverse effect of glaucoma is related to the administration of fluoxetine. (Ahmad 1991). 

Another S1R agonist shown to cause glaucoma is escitalopram (Ki = 288.3 nM). A 41- year-old woman was diagnosed with glaucoma four weeks after initiating escitalopram treatment (20 mg/day). Discontinuation of the drug resulted in normalization of the patient's eyes (Zelefsky et al. 2006). 
APPLICANT(S): RUSS, Hermann Kurt
All the above examples report the development or aggravation of glaucoma as a result of treatment with S1R agonists. In all cases, discontinuation of the treatment resulted in a complete disappearance of symptoms. 

These data indicate that not all S1R agonists exert neuroprotective properties. Therefore, it would not be obvious to a person of skill in the art that all S1R agonists would confer neuroprotective properties in retinal neurodegeneration, and there would be no reasonable expectation of success for pridopidine, a S1R agonist, to treat glaucoma. Thus, the references either individually or in combination fail to suggest the use of Pridopidine for treating neural degeneration.

Applicant’s arguments have been carefully considered, they are not found to be persuasive.  As discussed above, fluvoxamine, fluoxetine and escitalopram are, as disclosed by Owens et al. well known as antidepressants and exhibit 10 – 100-fold greater potency for the serotonin receptor.  Accordingly, one of ordinary skill in the art would not conclude that activity at the sigma 1 receptor (which none of the cited 
4)  Applicant argues (Remarks, pages 13 – 15):
S1R agonists have different downstream effects. 
For example, some S1R agonists lower intraocular pressure (IOP) while others do not. Another unexpected difference between pridopidine and other, less selective S1R agonists is their effect on intra-ocular pressure (IOP). As elevated IOP is a risk factor for the development of glaucoma, IOP lowering is a therapeutic target for its treatment. 

The non-selective S1R agonist pregnenolone sulfate lowers IOP in a rodent model of glaucoma. The effect of pregnenolone was assessed in a model of glaucoma in which retinal degeneration is induced by cauterization of an episcleral vein, resulting in a significant 73% increase in IOP (8.57 ± 0.24 in control eyes vs. 14.5 ± 1.10 mmHg in cauterized eyes, p<0.05). Pregnenolone treatment significantly reduced IOP compared to untreated eyes (7.74 ± 1.2 vs. 14.5 ± 1.10 mmHg, p< 0.05, lower values indicate improvement). (Sun, et al., 2012. Pregnenolone sulfate decreases intraocular pressure and changes expression of sigma receptor in a model of chronic ocular hypertension. Molecular Biology Reports, 39(6), 6607-6614) 


However, unexpectedly, pridopidine does not lower IOP 
The efficacy of pridopidine for treating retinal ganglion cell (RGC) degeneration was assessed using the widely accepted Morrison model for glaucoma. In this model, sclerosis of the aqueous veins via retrograde introduction of hypertonic saline increases IOP. Hypertonic saline injection was performed twice, 7 days apart, into the episcleral veins of the right eye of APPLICANT(S): RUSS, Hermann KurtSERIAL NO.:16/078,929FILED:August 22, 2018Page 14pigmented Brown Norway rats in order to create a sustained increase of IOP. IOP and chronic ocular hypertension (OHT) induced RGC neurodegeneration in the right eye (injected) similar to that in human patients with glaucoma, while the left eye served as control. 

Pridopidine was administered daily by oral gavage at doses of 0 (control), 3, 30 and 60 mg/kg from confirmation of IOP elevation (day 7) until the end of the study (day 41). IOP was measured weekly. The hypertonic injection induces a sustained increase in IOP, which is not affected by pridopidine treatment (Figure 1). 

Thus, pridopidine and the S1R agonist pregnenolone are not similar, and do not exert similar effects in IOP lowering. These data support the notion that not all S1R agonists are APPLICANT(S): RUSS, Hermann KurtSERIAL NO.:16/078,929FILED:August 22, 2018Page 15alike, and Mavlyutov's teaching that the effects of S1R agonism cannot be predicted. Therefore, it would not be obvious to a person of skill in the art to use pridopidine for the treatment of glaucoma just because it is a S1R agonist. 


Pridopidine demonstrates RGC protection.
As described in Example 1 of the application, pridopidine demonstrates RGC neuroprotection in the Morrison model of glaucoma at all tested doses (3, 30 and 60 mg/kg), which is statistically significant (p<0.05) at the 30 and 60 mg/kg doses (see Table 2, below). 

 

5)  Applicant argues (Remarks, pages 15 – 16):
Furthermore, the obvious-to-try theory proposed by the Examiner has been rejected by the Federal Circuit. Moreover, the references cited by the Examiner teach against such widespread approach. 

Mavlyutov readily admits that due to the complexity of the drug-target interaction and underlying mechanisms of cellular or physiologic responses elicited by S1R ligands, it is important to define a S1R-specific protective function. The examiner's proposition that all S1R agonists can be used for the same purpose is thus refuted by Mavlyutov's own teachings in the examiner's main reference. A skilled artisan reading this teaching understands that the broad obvious-to-try approach suggested by the examiner is actually contrary to what a skilled artisan would do, as supported by Mavlyutov. 

Applicant’s arguments have been carefully considered, they are not found to be persuasive.  First, contrary to Applicant’s statement, the Examiner has not set forth the ‘obvious-to-try’ rationale (i.e. KSR Exemplary Rationale (E), as discussed in MPEP 2143) in the current rejection.  The maintained 103(a) rejection relies on Mavlyutov providing clear evidence that the sigma 1 receptor has a specific neuroprotective function, and further, on Mavlyutov’s advocating administering highly selective S1R agonists in order to minimize undesirable drug-target interactions (i.e. contrary to Applicant’s argument, the Examiner has not concluded that that all S1R agonists can be used for the same purpose, and Mavlyutov is consistent with this conclusion).  Accordingly, one of skill in the art would have excluded those S1R agonist compounds that are not highly selective, and limited administering only highly selective S1R 


Conclusion
Claims 1 – 3, 6 – 19, 21, 27, 32 – 35, 37 – 44, 69 and 73 rejected.  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628